Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 1 of 9 PagelD #: 128

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
NORTHERN DIVISION

 

W C. KURTE
MATTHEW C. KURTENBACH, 1:20-cv-01023-CBK

Petitioner,
VS.

BRAD HOWELL, Codington County Sheriff,

MEMORANDUM OPINION AND

ORDER
Respondent.

 

 

Petitioner, a pretrial detainee at the Codington County, South Dakota, jail, has filed a
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking to attack his state court
pretrial detention on the basis that his Sixth Amendment rights to speedy trials has been violated.
I previously set forth the history of petitioner’s detention in 1:20-CV-01007-CBK, petitioner’s
prior petition seeking release from state court custody for failing to bring him to trial. Over
seven months ago, I dismissed the prior petition without prejudice because the state court had
not yet ruled on petitioner’s demands for a speedy trials in one of his pending state court cases.
The state court still has not ruled on his demands for speedy trials in two of his cases and has not
set his cases for trial.

Petitioner has 12 pending South Dakota state court cases. He has eight pending
misdemeanor cases involving bad checks (06 MAG 20-000429, 02 MAG 20-000140, and 09
MAG 20-000120), violating no contact provisions of bond conditions (32 CRI 20-000371 [174
charges], 32 CRI 20-000226 [137 charges], and 14 CRI 20-000444 [90 charges]), and contacting
victim prior to court appearance (14 CRI 20-001589 and 14 CRI 20-001390). He has pending
felony charges of aggravated assault by choking and aggravated domestic assault by choking (14
CRI 19-000559 — hereinafter ““#559”’) arising out of alleged conduct on May 4, 2019, witness
tampering (14 CRI 20-000443 — hereinafter “#443”’) arising out of alleged conduct on March 24,
2020, forgery (14 CRI 20-000543 — hereinafter “#543’’) [six felony charges] arising out of
alleged conduct on April 22, 2019, and felony theft by insufficient funds check (05 CRI 20-
000507 — hereinafter ““#507”’) arising out of alleged conduct on June 5, 2020.

Petitioner was arrested on May 4, 2019, in Codington County, South Dakota, on the
pending aggravated assault charges in #559. He was released on bond the day after arrest. On

May 6, 2019, a federal petition to revoke supervised release was filed, alleging petitioner
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 2 of 9 PagelD #: 129

ingested controlled substances in April 2019, that he left the District of South Dakota without
permission, and that he committed aggravated domestic assault on May 4, 2019. Petitioner was
arrested on the federal revocation warrant on May 9, 2019. The alleged victim of the May 4,
2019, alleged assault signed an affidavit on May 15, 2019, denying that petitioner had ever
assaulted or threatened her with bodily harm. Petitioner admitted to ingesting a controlled
substance in violation of the conditions of his federal supervised release. His supervised release
was revoked and he was sentenced to eight months custody with no supervision to follow.
5:17CR50071-JLV.

From May to November 2019, while he was in federal custody, petitioner filed in #559
14 separate demands for a speedy trial both pro se and through his attorney. Petitioner
specifically demanded a speedy trial “‘as guaranteed by the Sixth Amendment to the United
States Constitution.” Petitioner requested that he be tried while in federal custody via video
conference. He appeared by telephone for an arraignment on those charges on November 26,
2019. In November 2019, the case was set for trial on January 30, 2020. Petitioner moved to
dismiss the indictment on the grounds that the January trial date violated the state 180-day
speedy trial rule and for violation of the Interstate Agreement on Detainers Act.

Petitioner was charged on May 14, 2019, in 14CRI19-000610 (hereinafter ““#610’’) with
felony possession of a forged instrument (three counts), felony theft by no account check (three
counts), and three other misdemeanors all arising out of the alleged signing of, possession of,
and passing of three different checks on April 22, 26, and 29, 2019. Petitioner consented to
telephonic appearances in that case “to protect [his] Constitutional right to a speedy trial.” From
May to November 2019, while he was in federal custody, petitioner filed in #610 12 separate
demands for a speedy trial both pro se and through his attorney. Petitioner specifically
demanded a speedy trial “‘as guaranteed by the Sixth Amendment to the United States
Constitution.” He appeared by telephone for an appearance on those charges on November 26,
2019. In November 2019, the case was set for trial on January 30, 2020. Petitioner moved to
dismiss the indictment on the grounds that the January trial date violated the state 180-day
speedy trial rule and for violation of the Interstate Agreement on Detainers Act. He also moved
to dismiss contending that he could not be charged with forging checks on his own account nor

could he be charged for writing bad checks for gaming purposes.
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 3 of 9 PagelD #: 130

The motions pending in # 610 and #559 came on for a hearing on January 22, 2020.
Petitioner’s January 2020 trial was not held. On March 11, 2020, the state court issued an order
denying the pending motions to dismiss in both cases. Although the order addressed the motions
to dismiss on the basis of the state speedy trial act, there was no mention of the 26 demands for a
speedy trial as required by the Sixth Amendment.

The trials scheduled in both cases for January 2020 were not held. The trials were
continued to February and March. On March 13, 2020, the South Dakota Supreme Court
declared a judicial emergency due to the COVID-19 public health emergency. On that same
day, the South Dakota Supreme Court suspended the provisions SDCL § 23A-44-5.1, the South
Dakota 180-day speedy trial rule. The Third Circuit issued Administrative Order #1 on March
16 (Gregory J. Stoltenburg, presiding Judge) stating, in part:

IT IS FURTHER ORDERED that all jury trials shall be continued

for a minimum of 30 days. The only exception is for criminal jury

trials where the defendant is incarcerated and there are

constitutional considerations regarding the defendant's right to a

speedy trial;

IT IS FURTHER ORDERED that this Order shall continue in

effect, unless modified, extended, or terminated by the Presiding

Judge, or superseded by the South Dakota Supreme court.
The Third Circuit Administrative Order did not excuse compliance with a detained defendant’ s
Sixth Amendment right to a speedy trial.

A bond revocation hearing was held on April 8, 2020, and petitioner was detained. He
filed his first federal petition for writ of habeas corpus on April 15, 2020, 1:20-cv-01007,
contending that he was being denied his Sixth Amendment right to a speedy trial in #559. He
continued to file demands that he be tried consistent with his Constitutional right to a speedy
trial. On May 6, 2020, I denied the petition for a writ of habeas corpus on the basis of Younger
v. Harris, 401 U.S. 37, 43-45, 91 S.Ct. 746, 750-51, 27 L.Ed.2d 669 (1971), because the state
court had not yet ruled upon the petitioner’s many motions to dismiss for a violation of his
federal Constitutional right to a speedy trial.

On May 4, 2020, the state court prosecutor dismissed the charges in #610. On that same
date, an indictment was filed in 14CRI20-000543 (hereinafter, “#543”), charging three felony

counts of forgery, three felony counts of possession of a forged instrument with intent to

defraud, and misdemeanor counts, all arising out of the alleged signing of, possession of, and
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 4 of 9 PagelD #: 131

passing of three different checks on April 22, 26, and 29, 2019. The three felony possession of a
forged instrument charges were the same charges set forth in the indictment in #610. As to each
of the three checks, he has now also been charged with felony forgery. The former three
misdemeanor charges of theft by deception were combined in a single misdemeanor count in the
new case. In all respects, the defendant’s alleged actions from April 2019 which were charged in
#610 were now re-indicted in #543.

On October 26, 2020, petitioner filed the within petition for a writ of habeas corpus
complaining that the state court had still not tried him in #559. He supplemented his petition to
state that he was challenging the denial of his Sixth Amendment rights in both #559 and #543
(the new indictment of the 2019 forgery charges). I ordered the respondent to show cause why
the petition for a writ of habeas corpus should not be granted.

As [have set forth previously,

The Sixth Amendment to the United States Constitution guarantees
an accused a speedy trial, which right is enforced against the States
under the Fourteenth Amendment. Koper v. North Carolina, 386
USS. 213, 223, 87 S.Ct. 988, 993, 18 L-Ed.2d 1 (1967). Upon the
petitioner’s demand, the state has a “constitutional duty to make a
diligent, good-faith effort to bring him before the [circuit] court for
trial.” Smith v. Hooev, 393 U.S. 374, 383, 89 S.Ct. 575, 579, 21
L.Ed.2d 607 (1969).

Duffy v. Brown Cty., $.D., No. CIV 11-1038, 2012 WL 252641, at *6 (D.S.D. Jan. 25, 2012).

 

In response to the order to show cause, respondent filed a motion to dismiss. Respondent
first contends that the motion is only properly challenging the denial of his federal constitutional
rights in #559. Petitioner filed a supplement advising he was also challenging the failure to try
him in #543. Respondent further argues that petitioner cannot challenge more than one state
court judgment in a single habeas case. Petitioner is not, however, challenging a judgment. He
is challenging his continued detention without affording him his constitutional right to speedy
trials.

Respondent argues that petitioner is prohibited from challenging his South Dakota
statutory right to a speedy trial in a federal habeas case. Respondent is correct that petitioner
cannot challenge his detention in a habeas petition pursuant to 28 U.S.C. § 2254. Habeas relief
is available under 28 U.S.C. § 2241 for detention arising out of custody under color of federal

law, a federal court judgment, or detention in violation of the federal constitution. “Violation by
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 5 of 9 PagelD #: 132

state officials of a state speedy trial law, taken alone, does not present a federal claim reviewable
on habeas petition.” Poe v. Caspari, 39 F.3d 204, 207 (8th Cir. 1994). Petitioner has made it
very clear that he is challenging his continued detention in violation of his right to a speedy trial
as guaranteed by the Sixth Amendment to the United States Constitution. Pursuant to 28 U.S.C.
§ 2241(c)(3), petitioner is entitled to challenge his state pre-trial detention as a “violation of the
Constitution or laws or treaties of the United States.”

Respondent contends that petitioner has failed to exhaust his state court remedies.
Respondent takes the position that the state court has not had the opportunity to rule on
petitioner’s Sixth Amendment claims. As set forth previously, petitioner demanded over 25
times that he be tried consistent with his constitutional rights to speedy trials. The state court
failed to address petitioner’s federal constitutional claims in its March 11, 2020, order. The state
court has continued to fail to address petitioner’s repeated demands for a speedy trial. It is clear
that any further attempt to have the state court address his federal speedy trial rights would be
futile.

Respondent contends that petitioner has not raised his speedy trial claims in #543.
Petitioner repeatedly sought trial of his forgery related charges arising out of his alleged conduct
on April 24, 26, and 29, 2019, in #610. The prosecutor dismissed those charges and re-filed
them in a new case. The prosecutor cannot thwart petitioner’s federal constitutional rights to
speedy trials by creative pleading.

Sixth Amendment speedy trial claims are analyzed under the United States Supreme
Court’s decision in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L-Ed.2d 101 (1972).
Stewart v. Nix, 972 F.2d 967, 970 (8th Cir. 1992). The district court is required to balance four
considerations: “length of delay, the reason for the delay, the defendant’s assertion of his right,
and prejudice to the defendant.” Barker v. Wingo, 407 U.S. at 530, 92 S. Ct. at 2192.

There must be some delay “which is presumptively prejudicial” in order to trigger a
speedy trial inquiry. /d. at 530-31, 92 S.Ct. at 2192. “Nevertheless, because of the imprecision
of the right to speedy trial, the length of delay that will provoke such an inquiry is necessarily
dependent upon the peculiar circumstances of the case.” Jd. The delay in the two cases
complained of is over 18 months. As to the domestic assault charges in #559, shortly after the
alleged assault, the alleged victim signed a sworn statement denying that she had been assaulted

or even threatened. Petitioner naturally sought a speedy trial on those charges. Petitioner is now
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 6 of 9 PagelD #: 133

facing hundreds of charges arising out of alleged violations of the conditions of his release in
#559, as well as a witness tampering charge arising out that case. Petitioner raised several legal
defenses to the charges in the forgery case, #610, now #543. The state court declined to dismiss
the case on the basis of those legal claims because there were factual issues for the jury to
resolve. Under the circumstances, the length of the delay in this case is unreasonable and in
violation of the United States Constitution.

“Closely related to length of delay is the reason the government assigns to justify the
delay.” Barker v. Wingo, 407 U.S. at 531, 92 S.Ct. at 2192. Respondent assigns fault with the
petitioner for the delay in his trial. It is true that petitioner was in federal custody from May
2019 to January 2020. During that time, petitioner consented to trial in absentia. He made many
demands to be tried and his cases were set for trial in January 2020. However, the state court
failed to rule on any of petitioner’s pending motions until well after the January trial date. The
state court’s failure to timely resolve petitioner’s motions prior to the January 2020 trial date
cannot be held against petitioner to justify delay in his trials. Thereafter, the state court
continued to delay trial several more times until resolving petitioner’s pending motions in the
two cases.

Once the pending motions in the two cases were resolved, the trials were further delayed
pursuant to the South Dakota Supreme Court’s COVID-19 continuance of the South Dakota
Speedy Trial Act’s 180-day rule. There is no authority for the South Dakota Supreme Court or
any other court to authorize a violation of the federal constitutional right to a speedy trial.
Federal Courts in the District of South Dakota have conducted trials during the COVID-19
pandemic. Consistent with guidance from the Centers for Disease Control, there is a mask
mandate in the federal courthouses in the District of South Dakota applicable to employees,
parties, and the public. All those who enter the courthouses are screened for symptoms and for
exposure prior to entry. Arrangements have been made in the Northern Division to rent facilities
that allow social distancing of all court personnel, attorneys, defendants, and the entire jury panel
during jury selection. The federal courtrooms have been rearranged to allow social distancing of
court personnel, the parties, and the jurors. Plexiglass screens have been installed in the
courtrooms to further protect all those who are required to appear for trial or other hearings. To
my knowledge, no person has claimed they contracted COVID-19 following participation in

federal criminal hearings in a federal courthouse in the District of South Dakota. At age 83, I
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 7 of 9 PagelD #: 134

have conducted three criminal jury trials and one civil trial during the pandemic. No adverse
health consequences have resulted. Chief Judge Lange has also conducted trials in Pierre,
following all safeguards.

I find that the COVID-19 pandemic does not justify the extent of the delay in the cases
challenged by petitioner. South Dakota has done little, if anything, to curtail the spread of the
virus. The Governor has steadfastly refused to impose a statewide mask mandate. She has often
questioned publicly the scientific fact that mask wearing prevents the virus from spreading. She
appeared at a dedication ceremony for a large 3M Company in Aberdeen manufacturing plant
expansion — to allow 3M to produce even more N95 respirators needed by front-line healthcare
workers — as the only public official not wearing a mask. Her example significantly encourages
South Dakotans to not wear masks. South Dakota is now a very dangerous place in which to live
due to the spread of COVID-19. Even a casual observer must note the failure of most residents
of South Dakota to wear masks and maintain social distancing.

The state courts, instead of imposing their own mask mandates and utilizing other
methods of preventing the spread of the disease, have decided instead to delay the trials in all
criminal cases, including those where the defendant is in custody. “There is no pandemic
exception to the Constitution.” Carson v. Simon, 978 F.3d 1051, 1060 (8th Cir. 2020). The
federal Constitution, while flexible, does not allow a blanket refusal to afford defendants their
rights to a speedy trial. Hearings, but not trials, are conducted with no one wearing a mask or
social distancing. The State of South Dakota cannot “take advantage” of its own failures to
follow scientific facts and safeguards in entering blanket denials of the rights of speedy trials.

Respondent faults the petitioner’s own actions in violating the conditions of his bond as a
basis for the delay in bringing his cases to trial. The fact that he is in custody requires more
careful attention to his speedy trial rights.

I have set forth in detail above the defendant’s attempts to assert his constitutional right
to a speedy trial. He immediately and repeatedly demanded that he be afforded speedy trials in
his cases. Not only did the state court fail to timely address his demand for a speedy trial, the
state court failed to address at all his federal constitutional speedy trial claims when considering
petitioner’s many motions. “The defendant’s assertion of his speedy trial right [] is entitled to
strong evidentiary weight in determining whether the defendant is being deprived of the right.”
Barker v. Wingo, 407 U.S. at 531-32, 92 S.Ct. at 2192-93.
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 8 of 9 PagelD #: 135

The prejudice to petitioner is obvious in this case.

Prejudice, of course, should be assessed in the light of the interests of defendants
which the speedy trial right was designed to protect. This Court has identified
three such interests: (i) to prevent oppressive pretrial incarceration; (ii) to
minimize anxiety and concern of the accused; and (iii) to limit the possibility that
the defense will be impaired. Of these, the most serious is the last, because the
inability of a defendant adequately to prepare his case skews the fairness of the
entire system. If witnesses die or disappear during a delay, the prejudice is
obvious. There is also prejudice if defense witnesses are unable to recall
accurately events of the distant past. Loss of memory, however, is not always
reflected in the record because what has been forgotten can rarely be shown.

We have discussed previously the societal disadvantages of lengthy pretrial
incarceration, but obviously the disadvantages for the accused who cannot obtain
his release are even more serious. The time spent in jail awaiting trial has a
detrimental impact on the individual. It often means loss of a job; it disrupts
family life; and it enforces idleness. Most jails offer little or no recreational or
rehabilitative programs. The time spent in jail is simply dead time. Moreover, if
a defendant is locked up, he is hindered in his ability to gather evidence, contact
witnesses, or otherwise prepare his defense. Imposing those consequences on
anyone who has not yet been convicted is serious. It is especially unfortunate to
impose them on those persons who are ultimately found to be innocent. Finally,
even if an accused is not incarcerated prior to trial, he is still disadvantaged by
restraints on his liberty and by living under a cloud of anxiety, suspicion, and
often hostility.

Barker v. Wingo, 407 U.S. at 532-33, 92 S. Ct. at 2193.

Petitioner raised, very early, arguable defenses to the charges that are still pending
against him in #559 and #543. Prejudice to petitioner can be presumed in this case, whether or
not he had been in custody during the entire time his cases were pending.

This Court can discern no valid basis for failing to timely address the pretrial motions
and bring the charges in #559 and #543 to trial. I find that petitioner’s Sixth Amendment rights
to speedy trials has been violated in those cases.

The appropriate remedy in this case is to require the state court to speedily resolve the
charges pending against petitioner in #559 and #543. At this point, I am not inclined to grant
“the severe remedy of outright dismissal on the state charges.” Wingo v. Ciccone, 507 F.2d 354,
357 (8th Cir. 1974). However, petitioner is entitled to an order enforcing his federal
Constitutional right to speedy trials.

Petitioner’s state court cases have been complicated by the continued refusal of the State

of South Dakota to rule on his federal speedy trial claims or to conduct trial in his cases. He has
Case 1:20-cv-01023-CBK Document16 Filed 12/28/20 Page 9 of 9 PagelD #: 136

recently moved to replace the state trial judge presiding over his cases. It is clear to petitioner,
as well as to this Court, that the current judge is not willing to promptly address his demand for
speedy trials nor to promptly try his cases. Such delay cannot be solely attributable to petitioner.
Therefore, further unreasonable delay is not justified.

Now, therefore,

IT IS ORDERED that respondent’s motion, Doc. 11, to dismiss the petition for a writ of
habeas corpus is denied.

IT IS FURTHER ORDERED that petitioner shall be afforded jury trials on the felony
charges pending in South Dakota Circuit Court cases 14CRI19-000559 and 14CRI20-000543
without further delay and not later than January 15, 2021. Failure to do so will result in the
granting of the petition for a writ of habeas corpus. Petitioner shall promptly notify this Court
once he has been tried or his charges have otherwise been resolved.

Dated this 28th day of December, 2020.

BY THE COURT:

CHARLES B. KORNMANN
United States District Judge

 
